Egan Jr., J.
Appeal from a judgment of the County Court of *1039Ulster County (Williams, J.), rendered October 3, 2012, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Pursuant to a negotiated plea agreement, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and thereafter was sentenced as a second felony offender to eight years in prison, followed by three years of postrelease supervision. Defendant now appeals, challenging only the propriety of having been sentenced as a second felony offender.
We affirm. Contrary to his contention, “ ‘County Court was not obligated to expressly advise defendant of his right to contest the constitutionality of the prior conviction’ ” (People v Wood, 108 AD3d 932, 932-933 [2013], quoting People v Smith, 121 AD2d 771, 772 [1986]; see People v Wallace, 188 AD2d 499, 500 [1992]; People v West, 140 AD2d 852, 852 [1988]). Here, the record reveals that defendant was provided with the prior felony information before sentencing and, while represented by counsel during sentencing, declined to deny or controvert any of the allegations in the information. Accordingly, County Court substantially complied with the requirements of CPL 400.21 (3), and defendant was properly sentenced as a second felony offender (see People v Wood, 108 AD3d at 933).
Stein, J.P, McCarthy and Rose, JJ., concur.
Ordered that the judgment is affirmed.